 1

 2

 3

 4

 5
                                                             JS-6
 6

 7

 8                        UNITED STATES DISTRICT COURT

 9             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10

11   GORDON BULLOCK,                      CASE NO. EDCV 17-1297 PA (AS)

12                     Plaintiff,
                                                 JUDGMENT
13        v.

14   RIVERSIDE COUNTY (Action
     Policy Riverside Sheriff), and
15   RIVERSIDE SHERIFFS that
     transported Bullock on 3-29-16
16   and 4-1-16 in individual
     capacity,
17
                       Defendants.
18

19

20        Pursuant to the Court’s Order Accepting Findings, Conclusions
21   and Recommendations of United States Magistrate Judge,

22
          IT IS ADJUDGED that the above-captioned action is dismissed
23
     with prejudice.
24

25        DATED:   November 21, 2019
26

27
                                            PERCY ANDERSON
28                                   UNITED STATES DISTRICT JUDGE
